               Case:20-03322-jwb    Doc #:132 Filed: 03/29/2021       Page 1 of 9




                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF MICHIGAN

In Re:                                              Case No. 20-03322

                                                    Chapter 11 (Subchapter V)
                               1
AUTHENTIKI, LLC, et al.                             Jointly Administered

                 Debtors.                           Honorable James W. Boyd


                 NOTICE OF FORM OF PROPOSED ORDER CONFIRMING
                 DEBTORS' SUBCHAPTER V PLAN OF REORGANIZATION


         Authentiki, LLC and MSSH, LLC (collectively the "Debtors"), through their counsel

Schafer and Weiner, PLLC, submit this Notice of Form of Proposed Order Confirming Debtors'

Subchapter V Plan of Reorganization ("Proposed Order") for consideration by the Court. The

Proposed Order, attached as Exhibit A, has been circulated to, and incorporates comments from

the Subchapter V trustee, Gordon Food Service, Inc., and JP Morgan Chase Bank, N.A. No other

parties have provided comments to the form of this Proposed Order. As a result, there may be

minor modifications to this Proposed Order before final submission; however, the Debtors do not

expect significant changes to the form of this Proposed Order.

                                   [Signature Block Follows]




1
    The Debtors are Authentiki, LLC, Case No. 20-03322 and MSSH, LLC, Case No. 20-03323.

{00860453.3}                                    1
               Case:20-03322-jwb   Doc #:132 Filed: 03/29/2021          Page 2 of 9




                                         Respectfully Submitted,


                                         SCHAFER AND WEINER, PLLC

                                   By:    Is I John J. Stockdale, Jr.
                                         JOHN J. STOCK.DALE, JR. (P71561)
                                         Counsel for Debtors
                                         40950 Woodward Ave., Ste. 100
                                         Bloomfield Hills, MI 48304
                                         j stockdale@schaferandweiner.com
Dated: March 29, 2021                    (248) 540-3340




{00860453.3}
                                            2
                Case:20-03322-jwb   Doc #:132 Filed: 03/29/2021   Page 3 of 9




                       UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF MICHIGAN

In Re:                                           Case No. 20-03322

                                                 Chapter 11 (Subchapter V)
                              1
AUTHENTIKI, LLC, et al.                          Jointly Administered

                  Debtors.                       Honorable James W. Boyd
- - - - - - - - - - - - -I
                       ORDER CONFIRMING DEBTORS'
                   SUBCHAPTER V PLAN OF REORGANIZATION

          This matter having come before the Court on confirmation of the Debtors'

Subchapter V Plan of Reorganization [DN 82] (the "Plan"), the Modification to

Debtor's Subchapter V Plan of Reorganization [DN 106] (the "Plan Modification"),

and the Plan Supplement [DN 107] (the "Plan Supplement" and together with the Plan

and Plan Modification, the "Modified Plan"). Debtors seek entry of this Confirmation

Order confirming Debtors' Modified Plan; due and appropriate notice under the

circumstances having been given; all Creditors and interested parties having had an

opportunity to be heard; no Creditors or interested parties having filed any objection

to confirmation of the Plan and Modified Plan; the Court having considered the

Modified Plan and the record in the Subchapter V Cases to date; due and sufficient




1
  The Debtors are Authentiki, LLC, Case No. 20-03322 and MSSH, LLC, Case No.
20-03323.

{00896415 .2}                                1
               Case:20-03322-jwb   Doc #:132 Filed: 03/29/2021    Page 4 of 9




factual and legal cause appearing therefore; and the Court otherwise being fully

advised in the premises;

         THE COURT FINDS THAT:

         A.      The Court has jurisdiction over the Subchapter V Cases pursuant to 28

U.S.C. §§157 and 1334.

         B.      Venue before this Courtisproperpursuantto 28 U.S.C. §§1408and1409.

         C.      The confirmation of the Plan is a core proceeding under 28 U.S.C.

§ l 57(b)(2).

         D.      Except as otherwise provided in this Confirmation Order, all capitalized

terms not defined herein have the meanings ascribed to them in the Plan or Plan

Modification, as applicable.

         E.      The Debtors filed their voluntary petitions commencing the Subchapter

V Cases under Chapter 11 of Title 11 of the United States Code (the "Bankruptcy

Code") on September 27, 2020 (the "Petition Date").

         F.      The Subchapter V Cases have been jointly administered. See DN 26.

          G.     The Debtors filed their Plan with this Court on January 28, 2021. See DN

82.

         H.      On February 12, 2021, the Court entered its Order Scheduling

Confirmation Hearing and Establishing Related Deadlines [DN 88] (the "Scheduling




{00896415.2}                                 2
               Case:20-03322-jwb    Doc #:132 Filed: 03/29/2021     Page 5 of 9




Order"), whereby the Court established certain deadlines related to the Plan and

Creditor voting.

         I.      Under the Plan and Modified Plan, the Debtors are not liquidating and

are continuing in business after consummation of the Modified Plan.

         J.      Debtors timely transmitted Ballots to the Holders of Impaired Claims and

Interests in accordance with the Scheduling Order and Bankruptcy Rule 3018 and

served copies of the Plan and the Scheduling Order on all required parties. See DN

100.

         K.      On March 12, 2021, the Debtors filed their Plan Supplement and Plan

Modification and served copies of those documents on all required parties. See DN

106, 107, and 109.

         L.      No party-in-interest filed an objection to the Plan or Modified Plan on or

before the March 25, 2021 deadline set by the Scheduling Order (the "Voting-

Objection Deadline"). See, generally, docket. See also DN 88, § 3.

         M.      Prior to the Voting-Objection Deadline, the Debtors received informal

objections to the Plan from (i) JP Morgan Chase Bank, N.A. ("Chase"), (ii) Gordon

Food Service, Inc. ("GFS"), (iii) the Office of the United States Trustee, (iv) the Small

Business Administration, (v) the Internal Revenue Service, and (vi) Levitation

Holdings, LLC.




{00896415.2}                                  3
               Case:20-03322-jwb    Doc #:132 Filed: 03/29/2021     Page 6 of 9




         N.      Each of the informal objections have been resolved by modifications to

the Plan contained in the Plan Modification or this Confirmation Order.

          0.     On March 29, 2020, the Debtors filed their Final Report on Tabulation

of Votes Cast by the Debtor's Creditors on the Debtor's Plan ofReorganization [DN

129] (the "Voting Report").

         P.      Pursuant to the Voting Report, all of the Classes of Claims that submitted

ballots voted to accept the Plan. Class IX submitted a ballot accepting the Plan subject

to the modifications contained herein.

          Q.     On March 29, 2021, the Debtors filed their Brief in Support of

Confirmation ofDebtor's Modified Plan [DN 131] in accordance with the Scheduling

Order. See DN 88, §9.

          R.     On April 1, 2021, the Court held a hearing to consider confirmation of

the Modified Plan.

          S.     At the Confirmation Hearing, all parties with objections had an

opportunity to be heard and the Court determined that no further briefing was

necessary.

          T.     The Court has reviewed the Modified Plan and finds that the Modified

Plan satisfies and complies with each of the elements necessary for confirmation on a

consensual basis under set forth in section l 191(a) and 1129(a) of the Bankruptcy

Code.


{00896415.2}                                  4
               Case:20-03322-jwb   Doc #:132 Filed: 03/29/2021     Page 7 of 9




         NOW THEREFORE, IT IS HEREBY ORDERED THAT:

          1.     The Modified Plan, including all of its terms, provisions, and exhibits

which are incorporated herein by reference, is confirmed under section 1191(a) of the

Bankruptcy Code, subject to the modifications set forth below. Where inconsistent,

this Confirmation Order supersedes the Modified Plan.

         2.      All objections to confirmation of the Plan or Modified Plan, which have

not been withdrawn or resolved, are expressly overruled.

         3.      The modifications contained in this Confirmation Order and the Plan

Modification constitute modifications allowed pursuant to 11 U.S.C. §1193(a) as the

Modified Plan meets the requirements of 11 U.S.C. §§ 1122 and 1123 (with the allowed

exception of subsection (a)(8) of 1123). Furthermore, the Modified Plan does not

adversely change the treatment of any Claim or Interest under the Plan. As a result,

under Bankruptcy Rule 3019, the Modified Plan shall be deemed accepted by all

Creditors and Interest Holders who have previously accepted the Plan, and it is not

necessary for the Plan to be re-noticed to Creditors.

          4.     Chase's informal objection to the Modified Plan is resolved as follows:

                 A.     Section 4.9.1 of the Plan is deleted and replaced with the
                 following: "In full and final satisfaction of Chase's Class IX Claim and
                 to the extent that such Claim is not forgiven pursuant to the PPP, Chase
                 shall have an Allowed Class IV Claim in the unforgiven amount. All of
                 Debtors' rights regarding forgiveness of the PPP including, without
                 limitation, any challenge to any amount unforgiven, are preserved and
                 must be addressed outside of the Bankruptcy Court."


{00896415.2}                                  5
               Case:20-03322-jwb      Doc #:132 Filed: 03/29/2021    Page 8 of 9




                 B.     The last sentence of section 7.1 is deleted from the Plan and is of
                 no further force or effect.

      5.     GFS 's informal objection to the Plan is resolved on the following terms
and conditions:

                 A.    GFS shall have an Allowed Administrative Claim of GFS in the
                       amount of $6,967.47, which shall be paid consistent with the
                       Modified Plan. GFS' s Application for Administrative Expenses
                       [DN 5 8] is fully settled and resolved by this provision.

                 B.    Any Claim of GFS arising under the Perishable Agricultural
                       Commodities Act, 7 U.S.C. § 499a et seq., is Disallowed. GFS's
                       Motion for Adequate Protection re: PACA Claim [DN 59] is
                       hereby withdrawn.

                 C.    The Debtors will assume the payment and supply agreement
                       between GFS and the Debtors, such that the payment and supply
                       terms are as follows:

                       1.    The Debtors or Reorganized Debtor shall pay $11,000.00 to
                             GFS within 90 days after the Effective Date of the Modified
                             Plan;

                       11.   The Debtors or Reorganized Debtor shall pay $7,000.00 to GFS
                             within 150 days after the Effective Date of the Modified Plan;
                             and

                       iii. GFS shall have an Allowed Class V Claim in the amount of
                            $59,496.03 which shall be in addition to the amounts set forth
                            in paragraphs 5.A. and 5.C.i. and ii. above.

                       iv. GFS will continue to supply the Debtors or Reorganized Debtor
                           under COD terms until all plan payments have been made.
                           Once all agreed payments have been made in full, GFS will
                           consider, in its sole discretion and without any obligation,
                           credit terms upon request by the Reorganized Debtor.




{00896415.2}                                    6
                Case:20-03322-jwb    Doc #:132 Filed: 03/29/2021     Page 9 of 9




          6.      The services of the Subchapter V Trustee are hereby terminated under

11 U.S.C. §1183(c)(l) as of the Effective Date.

          7.      Pursuant to section 5.1 of the Plan and as of the Effective Date, (a) the

Debtors are substantively consolidated, and (b) MSSH is deemed to have merged

with and into Authentiki. This Confirmation Order shall be accepted by any state,

local, or Federal regulatory and/or licensing unit as evidence of the merger of MS SH

with and into Authentiki under applicable law, rule, and regulation.

          8.      No just reason exists for delay in the implementation of this Confirmation

Order.         The Court hereby directs entry of the judgment set forth herein.        This

Confirmation Order is a final and appealable order pursuant to Bankruptcy Rule

7054(a) and 9014 and Federal Rule of Civil Procedure 54(b).

          9.      This Court reserves and retains jurisdiction to enforce the terms of the

Confirmation Order or rule upon any disputes arising from this Confirmation Order.




{00896415.2}                                   7
